Title: To Thomas Jefferson from James Linn, 1 May 1801
From: Linn, James
To: Jefferson, Thomas


               
                  Sir
                  City of Washington 1st May 1801
               
               In March last I took the liberty to mention to you some names for appointments in Jersey—Upon returning home I was happy to find that it would be very pleasing to the republicans to have George Maxwell appointed district Attorney, and that even the federalists expected he would be honored with that appointment—As to the office of Marshal, I had some doubts whether Doctor Barnett the gentleman whose name I mentioned for that appointment would accept of it—but I find that if he is honored with that appointment he will not hesitate in accepting of it—
               From a conversation which I had a few days ago with Mr. Southard of New Jersey who is elected a representative to the next congress, I find that a Mr. Rozell has obtained a recommendation from some respectable characters for the appointment of Supervisor—But Mr Southard informed me that at the time he signed the recommendation of Mr. Rozell he did not know that my name had been mentioned for that office, and that he did not think any of the gentlemen who favored Mr. Rozell’s application knew [of] that circumstance, and had he known it he would not have been concerned in the application of Mr. Rozell—
               I took the liberty to address to you from New Jersey in March last a letter on the subject of this appointment, which I expect has been received—
               I would beg leave to observe that there will be a severe contest in Jersey between the republicans and federalists for the state government—the event is very doubtful—We think that the offices in that state under the general government being put into the hands of the republicans would be powerful auxiliaries in this important contest, And therefore we look forward with anxiety for the period to arrive when the influence which these appointments naturally give shall be directed towards the overthrow of an aristocracy which disregards the happiness of our citizens, and solely aims at the agrandisement of a few ambitious men—
               I am Sir your most Huml. Sevt.
               
                  
                     James Linn
                  
               
            